NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30l5l

J:N THE J:NTERMEDIATE comm oF APPEALS
oF THE STATE oF HAWAI‘IA

NORDlC CONSTRUCTION CO., LTD.,
Lienor-Appellee,

w

  

"\/'.

MAUI BEACH RESORT LIMITED PARTNERSHIP, a FOreign
Limited Partnership; JOHN DOES 1-1000; JANE DOES 1-
1000; DOE CORPORAT1ONS 1-1000; DOE PARTNERSHIPS 1-1000;
DOE “NON~PROFIT” CORPORAT1ONS 1-1000; and DOE
GOVERNMENTAL ENT1TIES 1-1000, Respondents-Appellants

APPEAL FROM THE CIRCUIT'COURT OF THE SECOND CIRCUIT
(M.L. NO. 08-1-OOl7)

A ORDER GRANTING JANUARY ll, 2010 MOTION
TO DISMISS APPEAL FOR LACK OF APPELLATE JURISDICTION
(By: Nakamura, C.J., Foley and Fujise, JJ.)
Upon review of (l) Lienor-Appellee Nordic Construction,
Ltd.‘s (Appellee Nordic Construction), January 11, 2010 motion to
dismiss appellate court case number 30151 for lack of
jurisdiction, (2) Respondent-Appellant Maui Beach Resort Limited
Partnership's (Appellant Maui Beach Resort) January 19, 2010
memorandum in opposition to Appellee Nordic Construction's
January 11, 2010 motion to dismiss appellate court case number
30151 for lack of jurisdiction, and (3) the record, it appears
that we lack jurisdiction over Appellant Maui Beach Resort's
appeal from the Honorable Joel E. August's October 26, 2009
"Order Denying Respondent Maui Beach Resort Limited Partnership's
Motion to Discharge Surety Bond Filed December 2, 2008" (the
October 26, 2009 interlocutory order), because the circuit court
has not yet entered a separate judgment, as Rule 58 of the
Hawafi Rules of Civil Procedure (HRCP) requires for an appeal
under the holding in Jenkins v. Cades Schutte Fleminq & Wriqht,
76 Hawafi ll5, ll9, 869 P.2d l334, l338 (l994).
Hawaii Revised Statutes (HRS) § 641-1(a) (1993 & Supp.

2009) authorizes appeals from final judgments, orders, or

 '“§ mm
~. .. 3

NOT FOR PUBLICATI()N IN WES'I"S HAWAI°I REPORTS AND PACIFIC REPORTER

decrees. Appeals under HRS § 641-1 "shall be taken in the
manner . . . provided by the rules of the court." HRS § 641-
1(c). HRCP Rule 58 requires that "[e]very judgment shall be set
forth on a separate document." Based on this requirement under
HRCP Rule 58, the Supreme Court of Hawafi has held that "[a]n
appeal may be taken from circuit court orders resolving claims
against parties only after the orders have been reduced to a
judgment and the judgment has been entered in favor of and
against the appropriate parties pursuant to HRCP [Rule] 58[.]"
Jenkins, 76 Hawafi at 119, 869 P.2d at 1338. "An appeal from an
order that is not reduced to a judgment in favor or against the
party by the time the record is filed in the supreme court will
be dismissed." ld; at 120, 869 P.2d at 1339 (footnote omitted).

Appellant Maui Beach Resort is appealing from the
October 26, 2009 interlocutory order, which the circuit court has
not yet reduced to a separate judgment, as HRCP Rule 58 requires.
Absent an appealable separate judgment, Appellant Maui Beach
Resort's appeal is premature, and we lack appellate jurisdiction.
Therefore,

IT 1S HEREBY ORDERED that appellate court case number
30151 is dismissed.

DATED: Honolulu, HawaiUq March 44 20lO.

Chief Judge

~_»v'_
~
¢

Associate Judge

¢MMQ¢S@§U»

Associate Judge